Mb. Presiding Justice Wall delivered the opinion of the Court. This action was brought upon two certificates of membership to Gerrit H. Yan Frank, issued by the appellee. The appellants were the beneficiaries named in the certificates, and the said Gerrit H. Yan Frank having died they sought to recover the indemnity provided by said certifi•cates. The defense was that the said Gerrit had failed to pay the assessments of September, 1891, for $8.80. The case was tried by jury and the verdict was for defendant. Judgment was entered accordingly, fiom which this appeal is prosecuted. By the express terms of the certificate, as well as the applications therefor, a failure to pay assessments rendered the certificates null and void. There can be no doubt that the defense was made out by competent proof. The record showing the assessment was introduced and it appeared that notice thereof in proper form was duly mailed to Mr. Van Frank. The record was full prima facie proof of the assessments (Bagley v. A. O. U. W., 131 Ill. 498), and the'mailing of. the notices was, under the provisions of the certificates, all that was necessary to show on this point. The defendant went further, however, and proved personal service of the notice, and the declaration of Van Frank that he did not intend to pay the assessment. Mo objection to this proof was made at the trial, but it is now insisted that such declaration was incompetent as again st the beneficiaries. Waiving the failure to object at the proper time, and that without this proof the defense was amply made out, we are of opinion that as Van Frank had the power to change the beneficiaries, as well as to terminate the whole matter by failing to pay assessments and thus defeat the expectation of the beneficiaries, that his declaration was competent to show that he had done so. Hansen v. Supreme Lodge K. of H., 140 Ill. 301. The objection that the notice, which was of date September 1st, was actually mailed a day or two sooner, is without force. Assessments were made six times a year, September 1st being one of the fixed dates, and each assessment was for the losses occurring during the two months preceding. How the fact that the notice was sent a day sooner than necessary could invalidate what was so done is not apparent. Much complaint is made in the brief as to the action of the court in reference to numerous instructions asked by-the plaintiffs and refused, as well as to some given at the instance of the defendant. We shall not undertake to consider the points thus presented for the reason that upon the proof the verdict could not have been for the plaintiffs. The defense was perfectly clear. Such being the case, we ought not to reverse the judgment, even though technical error might be found in the rulings of the court as to instructions. The judgment will be affirmed.